Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made effective as of August 25,
2020 (the “Effective Date”), by and between Organovo, Inc., a Delaware
corporation, with its principal place of business being 440 Stevens Avenue,
Suite 200, Solana Beach, CA 92075 (the “Company”) and Danforth Advisors, LLC, a
Massachusetts limited liability corporation, with its principal place of
business being 91 Middle Road, Southborough, MA 01772 (“Danforth”). The Company
and Danforth are herein sometimes referred to individually as a “Party” and
collectively as the “Parties.”

 

WHEREAS, the Company possesses know-how and proprietary technology related to 3D
bioprinting and drug discovery; and

 

WHEREAS, Danforth has expertise in financial and corporate operations and
strategy;

and

 

WHEREAS, Danforth desires to serve as an independent consultant for the purpose
of providing the Company with certain strategic and financial advice and support
services, as more fully described in Exhibit A attached hereto, (the
"Services"); and

 

WHEREAS, the Company wishes to engage Danforth on the terms and conditions set
forth herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties agree
and covenant as follows.

 

 

1.

Services of Consultant. Danforth will assist the Company with matters relating
to the Services. The Services are more fully described in Exhibit A attached
hereto. Danforth and the Company will review the Services on a monthly basis to
prioritize and implement the tasks listed on Exhibit A.

 

 

 

2.

Compensation for Services. In full consideration of Danforth’s full, prompt and
faithful performance of the Services, the Company shall compensate Danforth a
consulting fee more fully described in Exhibit A (the “Consulting Fee”).
Danforth shall, from time to time, but not more frequently than once per
calendar month, provide the Company with an itemized invoice for Services
rendered for that month, and such invoice will be paid upon 30 days of receipt.
Each month the Parties shall evaluate jointly the current fee structure and
scope of Services. Danforth reserves the right to an annual increase in
consultant rates of up to 4%, effective January 1 of each year. Upon termination
of this Agreement pursuant to Section 3, no compensation or benefits of any kind
as described in this Section 2 shall be payable or issuable to Danforth after
the effective date of such termination. In addition, the Company will reimburse
Danforth for reasonable out-of- pocket business expenses, including but not
limited to travel and parking, incurred by Danforth in performing the Services
hereunder, upon submission by Danforth of supporting documentation in accordance
with Company’s travel policy (attached as Exhibit B) and reasonably acceptable
to the Company. Any such accrued expenses in any given three (3) month period
that exceed $1,000 shall be submitted to the Company for its prior written
approval.

 

 

 

--------------------------------------------------------------------------------

 

All Danforth invoices and billing matters should be addressed to:

 

Company Accounts Payable Contact:

 

Jordan Beltran, Assistant Controller

 

 

Accounts Payable

 

 

Email: AP@organovo.com

 

 

Phone: 858-224-1000

 

 

Organovo, Inc.

 

 

440 Stevens Avenue, Suite 200 Solana Beach, CA 92075

 

All Company payments and billing inquiries should be addressed to:

 

Danforth Accounting:

 

Betsy Sherr bsherr@danforthadvisors.com (508) 277-0031

 

 

Danforth Advisors PO Box 335

 

 

Southborough, MA 01772

 

 

3.

Term and Termination. The term of this Agreement will commence on the Effective
Date and will continue for a two year term (“Term”) This Agreement may be
terminated by either Party hereto: (a) with Cause (as defined below), upon 30
days prior written notice to the other Party; or (b) without cause upon 60 days
prior written notice to the other Party. For purposes of this Section 3, “Cause”
shall include: (i) a breach of the terms of this Agreement which is not cured
within 30 days of written notice of such default or (ii) the commission of any
act of fraud, embezzlement or deliberate disregard of a rule or policy of the
Company.

 

 

 

4.

Time Commitment. Danforth will devote such time to perform the Services under
this Agreement as may reasonably be required.

 

 

 

5.

Place of Performance. Danforth will perform the Services at such locations upon
which the Company and Danforth may mutually agree. Danforth will not, without
the prior written consent of the Company, perform any of the Services at any
facility or in any manner that might give anyone other than the Company any
rights to or allow for disclosure of any Confidential Information (as defined
below).

 

 

 

6.

Compliance with Policies and Guidelines. Danforth will perform the Services in
accordance with all rules or policies adopted by the Company that the Company
discloses in writing to Danforth.

 

 

 

--------------------------------------------------------------------------------

 

 

7.

Confidential Information. Danforth acknowledges and agrees that during the
course of performing the Services, the Company may furnish, disclose or make
available to Danforth business, technical, commercial and/or regulatory
information, whether disclosed or provided in oral, written, graphic or
electronic form including, but not limited to, material, compilations, data,
licenses, formulae, models, discoveries, developments, inventions, techniques,
patent disclosures, procedures, suppliers, pricing lists, processes, schematics,
business plans, forecasts, projections, budgets, protocols, results of
experimentation and testing, specifications, marketing plans, strategies and
techniques, and all tangible and intangible embodiments thereof of any kind
whatsoever (including, but not limited to, any apparatus, biological or chemical
materials, animals, cells, compositions, documents, drawings, machinery, patent
applications, records and reports), which is owned or controlled by the Company
and is marked or designated as confidential at the time of disclosure or is of a
type that is customarily considered to be confidential information (collectively
the “Confidential Information"). Danforth acknowledges that the Confidential
Information or any part thereof is the exclusive property of the Company and
shall not be disclosed to any third party without first obtaining the written
consent of the Company. Danforth further agrees to take all practical steps to
ensure that the Confidential Information, and any part thereof, shall not be
disclosed or issued to its affiliates, agents or employees, except on like terms
of confidentiality. Notwithstanding the foregoing, Confidential Information
shall not include any such information which Consultant can establish (i) was
publicly known or made generally available prior to the time of disclosure to
Consultant; (ii) becomes publicly known or made generally available after
disclosure to Consultant through no wrongful action or inaction of Consultant;
or (iii) is in the rightful possession of Consultant, without confidentiality
obligations, at the time of disclosure as shown by Consultant’s
then-contemporaneous written records; provided that any combination of
individual items of information shall not be deemed to be within any of the
foregoing exceptions merely because one or more of the individual items are
within such exception, unless the combination as a whole is within such
exception. The above provisions of confidentiality shall apply for a period of
five years.

 

 

 

8.

During and after the term of this Agreement, Consultant will hold in the
strictest confidence, and take all reasonable precautions to prevent any
unauthorized use or disclosure of Confidential Information, and Consultant will
not (i) use the Confidential Information for any purpose whatsoever other than
as necessary for the performance of the Services on behalf of the Company, or
(ii) disclose the Confidential Information to any third party without the prior
written consent of an authorized representative of Company, except that
Consultant may disclose Confidential Information to the extent compelled by
applicable law; provided however, prior to such disclosure, Consultant shall
provide prior written notice to Company and seek a protective order or such
similar confidential protection as may be available under applicable law.
Consultant agrees that no ownership of Confidential Information is conveyed to
the Consultant. Without limiting the foregoing, Consultant shall not use or
disclose any Company property, intellectual property rights, trade secrets or
other proprietary know-how of the Company to invent, author, make, develop,
design, or otherwise enable others to invent, author, make, develop, or design
identical or substantially similar designs as those developed under this
Agreement for any third party. Consultant agrees that Consultant’s obligations
under this Section shall continue after the termination of this Agreement.
Notwithstanding the foregoing, federal law provides immunity for any disclosure
of trade secrets when such disclosure is made to a federal, state, or local
government official, or to an attorney, if such disclosure is made solely for

 

 

--------------------------------------------------------------------------------

 

 

the purpose of reporting or investigating a suspected violation of law. In
addition, the law provides immunity for any complaint or other document filed in
a lawsuit or other proceeding, if such filing is made under seal. 18 U.S.C. §
1833(b). Disclosures made in compliance with 18 U.S.C. § 1833(b) shall not
create liability, either criminally or civilly.”

 

 

 

9.

Intellectual Property. Danforth agrees that all ideas, inventions, discoveries,
creations, manuscripts, properties, innovations, improvements, know-how,
designs, developments, apparatus, techniques, methods, and formulae that
Danforth conceives, makes, develops or improves as a result of performing the
Services, whether or not reduced to practice and whether or not patentable,
alone or in conjunction with any other party and whether or not at the request
or upon the suggestion of the Company (all of the foregoing being hereinafter
collectively referred to as the “Inventions”), shall be the sole and exclusive
property of the Company. Danforth hereby agrees in consideration of the
Company’s agreement to engage Danforth and pay compensation for the Services
rendered to the Company and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged that Danforth shall
not, without the prior written consent of the Company, directly or indirectly,
consult for, or become an employee of, any company which conducts business in
the Field of Interest anywhere in the world.  As used herein, the term “Field of
Interest” shall mean the research, development, manufacture and/or sale of the
products resulting from the Company’s technology. The limitations on competition
contained in this Section 8 shall continue during the time that Danforth
performs any Services for the Company, and for a period of three months
following the termination of any such Services that Danforth performs for the
Company. If any part of this section should be determined by a court of
competent jurisdiction to be unreasonable in duration, geographic area, or
scope, then this Section 8 is intended to and shall extend only for such period
of time, in such area and with respect to such activity as is determined to be
reasonable. Except as expressly provided herein, nothing in this Agreement shall
preclude Danforth from consulting for or being employed by any other person or
entity.

 

 

 

10.

Non Solicitation. All personnel representing Danforth are employees or
contracted agents of Danforth. Accordingly, they are not retainable as employees
or contractors by the Company and the Company hereby agrees not to solicit,
attempt to hire or retain their services for so long as they are employees or
contracted agents of Danforth and for one year thereafter. Should the Company
violate this restriction, it agrees to pay Danforth liquidated damages equal to
thirty 30% of the employee’s starting annual base salary and target annual bonus
for each Danforth contracted agent hired by the Company in violation of this
Agreement, plus Danforth’s reasonable attorneys’ fees and costs incurred in
enforcing this agreement should the Company fail or refuse to pay the liquidated
damages amount in full within 30 days following its violation. The above
notwithstanding, it is not a breach of this provision to hire an individual who
applies to Client’s job posting without being recruited by Client, in which case
no liquidated damages shall be owed.

 

 

 

11.

Placement Services. In the event that Danforth is asked to refer potential
employees to the Company, does refer a potential employee to the Company and
that individual is hired, Danforth shall receive a fee equal to 20% of the
employee’s starting annual base salary and target annual bonus (unless the
individual had applied for a position prior to the referral by Danforth, in
which case no fee is owed). This fee is due and owing whether an individual is
hired, directly or indirectly on a permanent basis or on a contract or
consulting basis by the Company, as a result of Danforth’s efforts during the
Term of this Agreement. Such payment is due within 30 days of the

 

 

--------------------------------------------------------------------------------

 

 

employee’s start date.

 

 

 

12.

No Implied Warranty. Danforth represents and warrants to the Company that
Danforth possesses the business, professional and technical expertise and the
resources, including without limitation equipment, facilities and employees to
perform these Services. Except for any express warranties stated herein, the
Services are provided on an "as is" basis, and the Company disclaims any and all
other warranties, conditions, or representations (express, implied, oral or
written), relating to the Services or any part thereof. Further, in performing
the Services Danforth is not engaged to disclose illegal acts, including fraud
or defalcations, which may have taken place. The foregoing notwithstanding,
Danforth will promptly notify the Company if Danforth becomes aware of any such
illegal acts during the performance of the Services. Because the Services do not
constitute an examination in accordance with standards established by the
American Institute of Certified Public Accountants (the “AICPA”), Danforth is
precluded from expressing an opinion as to whether financial statements provided
by the Company are in conformity with generally accepted accounting principles
or any other standards or guidelines promulgated by the AICPA, or whether the
underlying financial and other data provide a reasonable basis for the
statements.

 

 

 

13.

Indemnification. Consultant agrees to indemnify and hold Danforth hereto, its
directors, officers, agents and employees harmless against any claim based upon
circumstances alleged to be inconsistent with such representations and/or
warranties contained in this Agreement. Further, Danforth shall indemnify and
hold harmless the Company against any claims, losses, damages or liabilities (or
actions in respect thereof) that arise out of or are based on the Services
performed hereunder, except for any such claims, losses, damages or liabilities
arising out of the negligence or willful misconduct of the Company or any of its
subcontractors.

 

 

 

14.

Independent Contractor. Danforth is not, nor shall Danforth be deemed to be at
any time during the term of this Agreement, an employee of the Company, and
therefore Danforth shall not be entitled to any benefits provided by the Company
to its employees, if applicable. Danforth’s status and relationship with the
Company shall be that of an independent contractor and consultant. Danforth
shall not state or imply, directly or indirectly, that Danforth is empowered to
bind the Company without the Company's prior written consent. Nothing herein
shall create, expressly or by implication, a partnership, joint venture or other
association between the parties. Danforth will be solely responsible for payment
of all charges and taxes arising from his or her relationship to the Company as
a consultant.

 

 

 

15.

Records. Upon termination of Danforth’s relationship with the Company, Danforth
shall deliver to the Company any property or Confidential Information of the
Company relating to the Services which may be in its possession including
products, project plans, materials, memoranda, notes, records, reports,
laboratory notebooks, or other documents or photocopies and any such information
stored using electronic medium.

 

 

 

16.

Data Protection. Depending on the Services Service Provider performs, Danforth
may be required to access, collect, retain, disclose or otherwise process
individually identifiable health information or information identifying or, in
combination with other information, identifiable to a living individual
(“Personal Data”). For purposes of this Agreement,

 

 

--------------------------------------------------------------------------------

 

 

“Processing” (and its conjugates, including, without limitation, “Process”)
means any operation or set of operations that is performed upon Personal Data,
including, without limitation, any collection, recording, retention,
organization, storage, adaptation, alteration, retrieval, consultation, blocking
erasure use, disclosure, access, transfer, or destruction, whether or not by
electronic means. In that event, Danforth agrees to collect and process Personal
Data solely as described in this Agreement and not use such Personal Data
further for any other purpose or in any other manner except where such further
use is required by applicable law, regulation or governmental authority.
Further, Danforth agrees to abide by all applicable data protection and privacy
laws while performing the Services, and shall afford Personal Data all the
protections applicable to Confidential Information as set forth in this
Agreement. Danforth shall maintain appropriate safeguards to ensure the
confidentiality and security of the Personal Data and shall inform Company
within three

 

(3) days about any unauthorized or unintentional access to or disclosure of
Personal Data (“Security Breach”), including the timing and nature of the
Security Breach, and provide all reasonable assistance to remedy the Security
Breach. Where applicable data protection laws require the parties to enter into
additional agreements or undertakings, including international data transfer
agreements, Danforth shall undertake to ensure that all necessary agreements are
implemented and in place. In the event of a Security Breach, Danforth shall also

 

 

(i)

reasonably cooperate with Company in connection with the investigation of such
Security Breach and not make any public announcements relating to such Security
Breach without Company’s prior written approval;

 

 

(ii)

take all necessary and appropriate corrective action, including without
limitation, at the request of Company and at the expense of Danforth, provide
notice to all persons whose Personal Information may have been affected by such
Data Security Breach, whether or not such notice is required by applicable law;
and

 

 

(iii)

reimburse Company for all reasonable costs, including attorneys’ fees, Company
may incur in connection with remediation efforts.

 

 

17.

Notices.  Any notice under this Agreement shall be in writing (except in the
case of verbal communications, emails and teleconferences updating either Party
as to the status of work hereunder) and shall be deemed delivered upon
electronic delivery via email with confirmed receipt, personal delivery, one day
after being sent via a reputable nationwide overnight courier service or two
days after deposit in the mail or on the next business day following transmittal
via facsimile. Notices under this Agreement shall be sent to the following
representatives of the Parties:

 

 

If to the Company:

 

 

Name:

Organovo, Inc.

 

Title:

Legal Department

 

Address:

440 Stevens Avenue, Suite 200, Solana Beach, CA 92075

 

Phone:

858-224-1000

 

E-mail:

legal@organovo.com

 

--------------------------------------------------------------------------------

 

If to Danforth:

 

Name:

Gregg Beloff

 

Title:

Managing Director

 

Address:

91 Middle Road Southborough, MA 01772

 

Phone:

(617) 686-7679

 

E-mail:

gbeloff@danforthadvisors.com

 

 

18.

Assignment, Subcontracting, and Successors. This Agreement may not be assigned
by a Party without the consent of the other which consent shall not be
unreasonably withheld, except that each Party may assign this Agreement and the
rights, obligations and interests of such Party, in whole or in part, to any of
its Affiliates, to any purchaser of all or substantially all of its assets or to
any successor corporation resulting from any merger or consolidation of such
Party with or into such corporation. Danforth may not engage subcontractors
under this Agreement without the Company’s prior written approval.

 

 

 

19.

Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of either Party. In the
event of such force majeure, the Party affected thereby shall use reasonable
efforts to cure or overcome the same and resume performance of its obligations
hereunder.

 

 

 

20.

Headings. The Section headings are intended for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement.

 

 

 

21.

Integration; Severability. This Agreement is the sole agreement with respect to
the subject matter hereof and shall supersede all other agreements and
understandings between the Parties with respect to the same. If any provision of
this Agreement is or becomes invalid or is ruled invalid by any court of
competent jurisdiction or is deemed unenforceable, it is the intention of the
Parties that the remainder of the Agreement shall not be affected.

 

 

 

22.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California , excluding choice of law principles.
The Parties agree that any action or proceeding arising out of or related in any
way to this Agreement shall be brought solely in a Federal or State court of
competent jurisdiction sitting in the State of California.

 

 

23.

Attorneys’ Fees. In any court action at law or equity that is brought by one of
the Parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing Party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that Party may be entitled.

 

 

 

24.

Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one agreement.

 

 

If you are in agreement with the foregoing, please sign where indicated below,
whereupon this Agreement shall become effective as of the Effective Date.

 

 

--------------------------------------------------------------------------------

 

 

DANFORTH ADVISORS, LLC

 

 

 

ORGANOVO, INC

By:

/s/ Chris Connors

 

 

By:

/s/ Taylor Crouch

 

 

 

 

 

 

Print Name:

Chris Connors

 

 

Print Name:

Taylor Crouch

 

 

 

 

 

 

Title:

President

 

 

Title:

Chief Executive Officer / President

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Description of Services and Schedule of Fees

 

Danforth will perform mutually agreed to finance and accounting functions which
are necessary to support the management and operations of the Company, certain
of which are set forth below.

 

 

Transition Support Prior to Organovo’s Annual Meeting

 

 

•

In anticipation of a potential Change of Control, Consultant will spend a
maximum of 20 hours of time between the Effective Date and the Company’s Annual
Meeting on September 15, 2020, coming up to speed on the Company’s financial
systems and preparing for a transition to take place following the Annual
Meeting, assuming that the shareholders approve the proposed Change of Control.

 

CFO Services ($375/hour): Christopher Heberlig

 

Assuming that Organovo’s shareholders approve the proposed Change of Control,
and subject to approval by the Company’s Board of Directors following the Annual
Meeting, Consultant may provide the following services:

 

 

•

Serve as an officer of the Company

 

•

Participate in longer-term strategic planning process

 

•

Participate in financing activities, including additional capital raises and/or
debt and equity restructurings

 

 

•

Oversee the finance and accounting functions, including the Danforth engagement
team

 

•

Board, Audit, Compensation, and Corporate Governance committee meeting
preparation, support and attendance

 

 

•

Provide finance support for operational planning

 

•

Participate in supplier contract negotiation and cost reduction planning

 

•

Assist with corporate and business development/licensing initiatives

 

•

Perform financial modeling, planning and analysis

 

•

Strategic opportunity assessment

 

•

Stock option plan management

 

•

Capitalization table management

 